DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A-1, A-2, and A-3 as well as between Sub-Species B-1 and B-2 , as set forth in the Office action mailed on June 28, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 28, 2021 is partially withdrawn.  Claims 6 – 11 and 15, directed to Species A-2, A-3, and Sub-Species B-2, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17 - 20, directed to Invention II, are withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 17 - 20 directed to an invention non-elected with traverse in the reply filed on August 30, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first barrier element” recited in claims 1 and 13
“first bias element” recited in claims 1 and 13
“second bias element” recited in claims 2, 10, 11, 14, and 15
“third bias element” recited in claims 4 and 6
“fourth bias element” recited in claims 4 and 6
“first biasing station” recited in claim 5
“plurality of biasing stations” recited in claim 5
“second barrier element” in claims 6 and 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 112(f), “first barrier element” and “second barrier element” will each be interpreted as a ‘wall or flange extending perpendicularly from a first major face of the base plate,’ as taught by the originally filed Specification (figures 7 and 8, element 758a being the ‘first barrier element’ and element 758b being the ‘second barrier element’; Specification, page 17, lines 10 – 17)
Due to the invocation of 112(f), “first bias element,” “second bias element,” “third bias element,” and “fourth bias element” will each be interpreted as a “retractable spring-loaded plunger or pin,” as taught by the originally filed Specification (page 11, lines 26 – 28 and page 13, lines 1 – 3).
Due to the invocation of 112(f), “first biasing station” and “plurality of biasing stations” will each be interpreted as comprising ‘three biasing units (Specification, page 16, line 23 – page 17, line 2), wherein each biasing unit comprises one of the barrier elements (page 17, lines 10 – 17).
Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Berry (U.S. Patent Number 6,644,081), teaches an apparatus for mounting at least a first splice component for joining two workpieces (abstract) comprising: a base plate having opposite first and second major faces (figure 3, element 12 being the ‘base plate’), a first passageway extending through the base plate (figures 3 and 5, gap between 128 and 126, near element 140 being the ‘first passageway’), and a first barrier element mounted proximate to the first passageway, wherein the first passageway and the first barrier element are configured to freely receive a first protrusion of the first splice component (figure 3, element 66 being the ‘first barrier element’). However, Berry does not teach a first bias element comprising a retractable spring-loaded plunger or pin. Berry further does not teach the first barrier element being a wall or flange extending perpendicularly from the first major face of the base plate, as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726